KRUEGER, Judge.
The offense is murder with malice. The punishment assessed is confinement in the state penitentiary for ninety-nine years.
Since perfecting his appeal, appellant has filed a written motion, duly verified by his affidavit, requesting the privilege of'withdrawing his appeal. The request is granted and the appeal is ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.